The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 18, 2014

                                        No. 04-14-00647-CR

                                      Edward HERNANDEZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR10559
                          Honorable Mary D. Roman, Judge Presiding

                                           ORDER
        Pursuant to a plea-bargain agreement, Eddie Hernandez pled nolo contendere to
possession of a controlled substance with intent to deliver and was sentenced to ten years in
prison in accordance with the terms of his plea-bargain agreement. On July 29, 2014, the trial
court signed a certification of defendant’s right to appeal stating that this “is a plea-bargain case,
and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Hernandez filed
a notice of appeal, the trial court clerk sent copies of the certification and notice of appeal to this
court. See id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2)
certification, has been filed. See id. 25.2(d).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court’s
permission to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain,
establishes the punishment assessed by the court does not exceed the punishment recommended
by the prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a
written motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that Hernandez does not have a right to appeal. We
must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not
been made part of the record.” Id. 25.2(d).

       This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Hernandez has the right to appeal is
made part of the appellate record by October 20, 2014. See TEX. R. APP. P. 25.2(d), 37.1;
Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

      We ORDER all appellate deadlines be suspended until further order of the court.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court